DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: how the sheath body, shoulder, two retaining tongues and tubular portion are related. Applicant’s most recent amendment has the two retaining tongues extending proximally from the sheath body, while having a tubular portion formed between the shoulder and the two retaining tongues. Which, according to the claim, the structure of the first sheath would be: sheath body [Wingdings font/0xE0] two retaining tongues [Wingdings font/0xE0] tubular . 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 26 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Brunel (US 6,186,980) (or almost any syringe, since every limitation drawn to the support system is intended use).
Regarding claim 26, Brunel discloses a syringe configured to be inserted into a support system (capable of such) comprising a first sheath having a proximal end and a distal end, a second sheath, and a spring, the first sheath being disposed in the second sheath and comprising a sheath body, a shoulder, at least two retaining tongues extending proximally from the sheath body toward the proximal end of the first sheath, and a tubular portion formed between the shoulder and the at least two retaining tongues, and the second sheath comprising a radial collar and at least two activation tongues (the syringe is capable of being inserted into a support system with all these limitations, the reference does not need to show the support system), the syringe comprising: a syringe body 1 having a distal end and a proximal end opposite the distal end (fig 1); a piston having a free proximal end 6 and a distal end 4, the free proximal .

Allowable Subject Matter
Claims 7-25 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The closest art does not anticipate or render the claims obvious.
Righi et al (US 5,163,918) does not teach the first sheath disposed in the second sheath.
Jansen et al (US 6,319,233) does not disclose the at least two retaining tongues extending proximally from the tubular portion (while not currently claimed, see 112 rejection above, it is expected that the correction will yield such).
Barrelle (US 6,776,777) appears to teach all of both independent claims, but does not have support prior to Applicant’s disclosure (support for the current claims was found back to 2/11/2002).

Response to Arguments
Applicant’s amendments have overcome all prior rejections, except the 102 rejection of claim 26.
Applicant’s arguments with respect to claim 26 are not persuasive as claim 26 is drawn to a syringe for use with a support system. The limitations of the support system are only relevant in that the syringe must be capable of being used with the support system, but none of the structures of the support system need to be taught by the prior art. Since the syringe of Brunel is capable of being used with the claimed support system, it meets the claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY JAMES OSINSKI whose telephone number is (571)270-3640.  The examiner can normally be reached on Monday to Thursday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/BRADLEY J OSINSKI/Primary Examiner, Art Unit 3783